UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-7631



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PHILIP MURPH, a/k/a Phillip      Murph,    a/k/a
Philip Murphy, a/k/a Phil,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. W. Earl Britt, Senior
District Judge. (CR-94-36-BR, CA-97-80-7-BR)


Submitted:   July 28, 1998                 Decided:   August 24, 1998


Before NIEMEYER and MICHAEL, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Marcia Gail Shein, LAW OFFICES OF MARCIA G. SHEIN, P.C., Atlanta,
Georgia, for Appellant.   Robert Edward Skiver, Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

relief on his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998).   Appellant’s conviction became final on September 11,

1995.   On April 24, 1997, Appellant filed a § 2255   motion.   The

district court denied relief because Appellant filed his motion

outside the one-year limitation period imposed by § 2255. Pursuant

to our recent decision in Brown v. Angelone, ___ F.3d ___, Nos. 96-

7173, 96-7208, 1998 WL _____ (4th Cir. July 14, 1998), Appellant

had until April 23, 1997, in which to file a timely motion.

Accordingly, because Appellant filed his § 2255 motion after April

23, 1997, we deny a certificate of appealability and dismiss the

appeal. United States v. Murph, Nos. CR-94-36-BR; CA-97-80-7-BR

(E.D.N.C. Oct. 3, 1997).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2